Order of August 25, 1932, granting plaintiff’s motion to amend the complaint, affirmed. Order of August 25, 1932, denying defendant’s motion to dismiss the complaint, affirmed, with leave to defendant to answer within ten days. Order of July 5, 1932, granting injunction pendente lite reversed on the law and the facts and plaintiff’s motion denied, on the ground that the affidavits used on the motion were insufficient to support the order in that they did not state facts showing that the signs carried by the pickets contained false or untruthful matter; and there was no sufficient proof that the picketing was accompanied by violence, threats or trespass; or that it was otherwise than peaceful and orderly. Leave is granted to plaintiff to renew its motion for a temporary injunction at Special Term, unless the defendant shall stipulate within ten days after the entry of the order herein and service of a copy thereof, that it will proceed to an immediate trial of the action waiving notice of trial, and shall in good faith proceed with the trial without delay. No costs of this appeal are allowed to either party. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.